DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 
Claim 1 is directed to an abstract idea. Under Step 1, the claim is directed to a process.
Under Step 2A, Prong One, the claim is directed to an Abstract idea because:
The steps of “plotting a plurality of points on a first polar graph, each point representing the difference in fluid flow measurements between two of the plurality of fluid flow measurements at different locations; calculating an uncertainty boundary line based on the plurality of plotted points; filtering the plurality of plotted points to remove plotted points outside of the uncertainty boundary line to leave only remaining plotted points; defining at least one cluster of remaining plotted points based on similar behavior of a subset of the remaining plotted points; and presenting the one cluster of remaining plotted points on a second polar graph.” is considered to be a mental process because a person can generate a representative state such as plotting graphs using data points and performs a series of mathematical operations. The claim recite no clearly defined practical 
Under Step 2A, Prong Two, the claims do not recite additional elements that integrate the judicial exception into a practical application. In particular, the claim recites additional elements/steps such as “reading, by a processor, a plurality of fluid flow measurements having a magnitude, a direction, and a location”, which is considered to be insignificant extra solution data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. It does not positively recite a particular machine that obtains the plurality of fluid flow measurements having a magnitude, a direction, and a location. 
The additional element of “a processor” is recited at a high level of generality and is recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).
 
 Under Step 2B, the claim does not recite additional elements that integrate the judicial exception into a practical application.  
  There is no transformation or reduction of a particular article to a different state or thing, the claim does not recite additional elements that integrate the judicial exception into a practical application.

Dependent claims 2-5 and 7 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims amount to significantly more than the judicial exception.
Claims 8 and 15 are directed to an abstract idea for the same rationales as claim 1.
Dependent claims 9, 10-12, 14 and 16-19 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims amount to significantly more than the judicial exception.

The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.

Dependent claims 6, 13 and 20 are considered eligible under 35 USC § 101 because they are drawn to a practical application of tuning a response in the fluid flow measurements to enhance the accuracy of a fluid flow measurement sensor within a zone.

Allowable Subject Matter
3.	Claims 6, 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

4.	Claims 1-20 would allowed if the 35 USC § 101 made above is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record anticipates or renders obvious a computer-implemented method, a system, or a computer program product for visualizing flow measurements comprising: plotting, by the processor, a plurality of points on a first polar graph, each point representing the difference in fluid flow measurements between two of the plurality of fluid flow measurements at different locations; calculating, by the processor, an uncertainty boundary line based on the plurality of plotted points; filtering, by the processor, the plurality of plotted points to remove plotted points outside of the uncertainty boundary line to leave only remaining plotted points; defining, by the processor, at least one cluster of remaining plotted points based on similar behavior of a subset of the remaining plotted points; and presenting, by the processor, the one cluster of remaining plotted points on a second polar graph, in combination with the rest of the claims limitation as claimed and defined by the applicant.

Prior art
5.	The prior art made record and not relied upon is considered pertinent to applicant’s disclosure:
Gonzaga et al. [‘902] disclose  system and method for establishing metrics for the computation of uncertainty boundaries for mean values for pressure and temperature drop error and mean values for mass flow error. Using such metric, sensor inaccuracies may be accounted for in the calibration and/or estimation processes of a virtual flow meter.
Abend et al. [‘885] disclose a method and associated apparatus are disclosed for determining the location of an effective center of fluid flow in a vessel using an ultrasound apparatus.  A Doppler-shifted signal reflected from the fluid in the vessel is received and a set of quantities expressed as a density is derived from the Doppler shifted signal for each of a set of coordinates, the density being a function of the Doppler shift in frequency associated with each of the coordinates. One of a mean, mode or median is calculated for each of the dimensions of the set of coordinates in conjunction with the density associated therewith. This calculation is repeated throughout the field of view of the vessel to define a centerline.
Feller [‘793] discloses an apparatus and a method to improve the accuracy of transit time flow meters comprising upstream and downstream probes spaced apart along a pipe. Each of these probes comprises at least one respective transducer paired with a respective transducer on the other probe. Each of these pairs of transducers is operable 

 Contact information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857